Citation Nr: 0635618	
Decision Date: 11/16/06    Archive Date: 11/28/06

DOCKET NO.  04-29 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


WITNESSES AT HEARING ON APPEAL

The appellant, her son, and others


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel




INTRODUCTION

The veteran served on active duty from May 1968 to April 1969 
and from February 1979 to July 1980, to include a period of 
time in the Republic of Vietnam.  He died on November [redacted], 
2002.  The appellant is his widow.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of June 2004 a rating decision of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Manchester, 
New Hampshire.  

A videoconference hearing was held in July 2006 before the 
undersigned Acting Veterans Law Judge, sitting in Washington, 
D.C.  A copy of the transcript of that hearing is of record.  
In connection with the hearing, the appellant submitted 
additional evidence to the Board, waiving initial RO 
consideration of the evidence.  The Board accepts that 
evidence for inclusion in the record.  See 38 C.F.R. § 20.800 
(2005).  

The appellant's testimony at the July 2006 hearing has been 
construed as raising the issue of entitlement to compensation 
benefits for the cause of the veteran's death under 38 
U.S.C.A. § 1151.  This issue has not been properly developed 
or certified for appellate consideration, and jurisdiction 
will not be taken over it.  This matter is referred to the RO 
for such further action as is deemed appropriate.  

For reasons expressed below, the matter on appeal is being 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action is required on her part.




REMAND

The Board finds that further RO action on the claim for 
service connection for the cause of the veteran's death is 
needed.

The appellant contends that the veteran's death was due to 
exposure to herbicides and/or pesticides in Vietnam.  She has 
submitted excerpts from medical treatises obtained from the 
Internet, in support of the claim, some of which address the 
relationship of myelodysplastic syndrome (MDS) and the 
ultimate progression to acute myelocytic leukemia (AML) 
(which is listed on the veteran's death certificate as one of 
the causes of his death).  Other excerpts from theses 
treatises specifically relate the development of AML to 
exposure to a pesticide called benzene.  The appellant points 
out that the record reflects that the veteran was diagnosed 
with AML and as suggested by a private physician in a March 
2003 statement, his AML was associated with MDS and given his 
history of anemia, it seemed that he had MDS which eventually 
transformed into AML.  The appellant has also submitted a 
Board decision which shows that service connection was 
granted for MDS as a condition that resulted from inservice 
exposure to herbicides.  

A review of the claims file reveals that the veteran's active 
duty military service included a tour in Vietnam.  His 
exposure to Agent Orange is conceded.  He died at 67 years of 
age in November 2002.  His death certificate lists the 
immediate cause of death as respiratory failure, serratia 
marcescans bacteremia, neutropenia, and AML.  

The Board points out that there is a presumption of exposure 
to herbicides (to include Agent Orange) for all veterans who 
served in Vietnam during the Vietnam Era.  See 38 C.F.R. § 
3.307(a)(6)(iii) (2005).  However, in view of the appellant's 
assertions, and the documentary evidence submitted, the Board 
finds that the RO should attempt to verify, through official 
channels, the likelihood of the veteran's exposure to any 
other herbicides, pesticides and /or the chemical benzene in 
service.

Given the presumption of Agent Orange exposure during the 
veteran's Vietnam service, the Board finds that obtaining a 
medical opinion as to the relationship, if any, between the 
veteran's death and his in-service Agent Orange exposure 
(and/or, if established, other pesticide, and/or benzene 
exposure) would be helpful in resolving the issue on appeal.  
In this regard, the Board notes that there is currently no 
medical opinion, fully based on consideration of the entire 
record, to include the veteran's entire documented medical 
history, and documents submitted by the appellant, that 
explicitly addresses such a relationship.  See 38 U.S.C.A. § 
5103A.

The actions identified herein are consistent with the duties 
to notify and assist imposed by pertinent provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159 (2004).  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full VCAA 
compliance.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claim on appeal for service connection 
for the cause of the veteran's death.  For the sake of 
efficiency, the RO's adjudication of the claim should include 
consideration of the evidence submitted directly to the Board 
at the time of the video conference hearing in July 2006.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The Veterans Benefits Administration 
Appeals Management Center (VBA AMC) should 
undertake all appropriate action to 
attempt to verify, through official 
channels, the likelihood of the veteran's 
exposure to pesticides, particularly the 
chemical benzene, during service, to 
include his time in Vietnam.  In doing so, 
the VBA AMC should contact the Commanding 
Officer of Headquarters, U.S. Naval Mobile 
Construction Battalion 17, 8500 Butts 
Road, Fort Carson, Colorado, 80913-4700 
(telephone: 710-526-0779) to obtain any 
information concerning the nature of the 
veteran's duties in mobile construction 
while assigned to Battalion Twelve.

The VBA AMC should request a specific 
determination as to the likelihood that 
the duties required of the veteran during 
the period of assignment would have 
subjected him to a toxic substance, other 
than Agent Orange for which exposure is 
conceded, such as the pesticide, benzene.

The response to this request should 
include, if possible, information 
concerning not just the fact of exposure, 
but also its frequency and duration.  
Efforts to obtain the information must 
continue until it is received or until an 
affirmative response indicating that it is 
unavailable is obtained.  It is strongly 
suggested that written requests be 
preceded by telephone inquires.

2.  A request meeting the same 
requirements should be directed to the 
U.S. Naval Mobile Construction Battalion 
0317 (Now 0717), U.S. Naval/Marine Reserve 
Center, 3655, South Wilmot Road, Tucson, 
Arizona, 85730 (telephone: 520-748-1017).  
Efforts to obtain the requested 
information should continue until it is 
received or until an affirmative response 
indicating its unavailability is obtained.

3.  After all available records and/or 
responses from each contacted entity have 
been associated with the claims file, the 
RO should forward the veteran's entire 
claims file (to include a complete copy of 
this REMAND) to a VA specialist for a 
comprehensive review of the record and an 
opinion as to the relationship, if any, 
between the development of the veteran's 
MDS and subsequent AML, resulting in his 
death, and his military service.  
Specifically, the physician should render 
an opinion, consistent with sound medical 
judgment, as to whether it is at least as 
likely as not (i.e., there is at least a 
50 percent probability) that the veteran's 
in-service Agent Orange (and/or other 
herbicide, pesticide, or benzene exposure, 
if established) caused or contributed 
substantially to cause the MDS and/or AML 
resulting in his death.

The physician should set forth the 
complete rationale for the conclusions 
reached in a printed (typewritten) report.

4.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).



5.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim on appeal 
for service connection for the cause of 
the veteran's death, in light of all 
pertinent evidence and legal authority.

6.  If the benefit sought on appeal 
remains denied, the RO must furnish to the 
appellant and her representative an 
appropriate supplemental SOC (to include 
clear reasons and bases for the RO's 
determinations) and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


